       Case 1:16-cv-09707-VSB Document 59 Filed 01/08/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      Case No. 16-cv-9707 (VSB)
CHANTELLE A.E. HUMPHREYS


                                  Plaintiff,
                                                      NOTICE OF MOTION
                         - against –

NEW YORK CITY HEALTH AND HOSPITAL
CORPORATION

                                  Defendant.



       PLEASE TAKE NOTICE that upon the accompanying Declaration, dated January
7, 2019, Plaintiff’s counsel, The Law Office of Delmas A. Costin, Jr., P.C., will move
this Court before Judge Vernon S. Broderick at the United States District Court for the
Southern District of New York, 40 Centre Street, New York, New York 10007, on a date
and time to be determined, for an Order pursuant to Local Rule 1.4 permitting The Law
Office of Delmas A. Costin, Jr., P.C., to withdraw as Plaintiff’s counsel, and an Order
staying further discovery for 120 days until Plaintiff has retained new counsel, and for
such other and further relief as the Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 6.1(b) of the
Southern District of New York, answering papers, if any shall be served within ten days
after service of the papers herein.

Dated: Bronx, N.Y.
       January 8, 2019

                                               The Law Office of Delmas A. Costin, Jr., P.C.



                                                      By:          /s/
                                                      Delmas A. Costin, Jr., Esq.
                                                      Attorney for Plaintiff
                                                      177 E. 161st Street
                                                      Bronx, NY 10451
                                                      (718) 618-0589 (O)
                                                      (347) 510-0099 (F)
                                                      dacostin@dacostinlaw.com


Withdraw-Notice
       Case 1:16-cv-09707-VSB Document 59 Filed 01/08/19 Page 2 of 2




To:      J. Corbin Carter, Esq.
         New York City Law Department
         100 Church Street, Rm 2-183
         New York, NY 10007
         (212) 356-2078 (O)




Withdraw-Notice
